                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

    UNITED STATES OF AMERICA                           §
                                                       §
    v.                                                 §    CRIMINAL NO. 4:12-CR-211 ALM
                                                       §
    JAMES MURRAY                                       §


                   MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the above-referenced criminal action, this Court having heretofore

    referred the request for revocation of Defendant’s supervised release to the United States Magistrate

    Judge for proper consideration. The Court has received the Report of the United States Magistrate

    Judge pursuant to its order. Defendant having waived allocution before this Court as well as his

    right to object to the Report of the Magistrate Judge, the Court is of the opinion that the findings and

    conclusions of the Magistrate Judge are correct.

            It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the opinion

    of the Court. It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

.   It is further ORDERED that Defendant be committed to the custody of the Bureau of Prisons to be

    imprisoned for a term of twenty-four (24) months, with no supervised release to follow, to run

    consecutively to any other sentence being served.

            IT IS SO ORDERED.
            SIGNED this 3rd day of May, 2019.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE
